Name: Commission Regulation (EEC) No 911/88 of 6 April 1988 fixing the quotas for 1988 to be opened by Portugal in respect of certain wine-sector products from third countries
 Type: Regulation
 Subject Matter: agricultural activity;  Europe;  tariff policy;  beverages and sugar
 Date Published: nan

 7. 4. 88 Official Journal of the European Communities No L 90/9 COMMISSION REGULATION (EEC) No 911/88 of 6 April 1988 fixing the quotas for 1988 to be opened by Portugal in respect of certain wine ­ sector products from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3797/85 of 20 December 1985 laying down detailed rules concerning quantitative restrictions on imports into Portugal from third countries of certain agricultural productjs subject to the system of transition by stages ('), as amended by Regulation (EEC) No 222/88 (2), and in particular Article 3 ( 1 ) thereof, Whereas, pursuant to Article 1 of Regulation (EEC) No 3797/85, Portugal may apply quantitative restrictions to imports in the form of annual quotas in respect of certain wine-sector products ; whereas the quotas for 1988 should be fixed taking account, in particular, of the quotas for 1987 and of the trade recorded ; whereas an increase of 10% by comparison with the quota fixed by Commission Regulation (EEC) No 34/87 (3) seems adequate ; Whereas provision should be made for notifying the Commission of imports into Portugal of the said products under the quotas fixed and of the measures adopted by Portugal for the application of those quotas ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 The quotas to be opened by Portugal for wine-sector products from third countries for the period 1 January to 31 December 1988 , are hereby fixed as follows : (hectolitres) CN code Description Quotafor 1988 2204 Wine of fresh grapes, including fortified wines ; grape must other than that of heading No 2009 : (Total) 10 300  Other wines ; grape must with fermentation prevented or arrested by the addition of alcohol : 2204 21  In containers holding 2 litres or less : ex 2204 21 10 Wine other than that referred to in subheading 2204 10 in bottles with 'mushroom' stoppers held in place by ties or fastenings : wine otherwise put yp with an excess pressure due to carbon dioxide in solution of not less than 1 bar but less than 3 bar, measured at a temperature of 20 ° C : (l) OJ No L 367, 31 . 12. 1985, p. 23. 0 OJ No L 28, 1 . 2. 1988, p. 1 . ¥) OJ No L 6, 8 . 1 . 1987, p. 14. No L 90/10 Official Journal of the European Communities 7. 4. 88 (hectolitres) CN code Description Quotafor 1988 ex 2204 21 10 (cont'd)  Wine put up otherwise than in bottles with 'mushroom' stoppers held in place by ties or fastenings, with an excess pressure due to carbon dioxide in solution of not less than 1 bar but less than 3 bar, measured at a tempera ­ ture of 20 °C  Other :  Of actual alcoholic strength' by volume not" exceeding 13% vol :  Quality wines produced in specified regions 2204 21 21  White 2204 21 23  Other  Other : 2204 21 25  White 2204 21 29  Other  Of an actual alcoholic strength by volume exceeding 13% vol but not exceeding 15% vol :  Quality wines produced in specified regions : 2204 21 31  White 2204 21 33  Other  Other 2204 21 35  White 2204 21 39  Other 2204 29  Other :  Wine other than that referred to in subheading 2204 10 in bottles with 'mushroom' stoppers held in place by ties or fastenings : wine otherwise put up with an excess pressure due to carbon dioxide in solution of not less than 1 bar but less than 3 bar, measured at a temperature of 20 ° C : ex 2204 29 10  Wine put up otherwise than in bottles with 'mushroom' stoppers held in place by ties or fastenings, with an excess pressure due to carbon dioxide in solution of not less than 1 bar but less than 3 bar, measured at a tempera ­ ture of 20 °C :  Other :  Of . an actual alcoholic strength by volume not exceeding 13% vol :  Quality wines produced in specified regions 2204 29 21  White l 2204 29 23  Other  Other : ¢ 2204 29 25  White 2204 29 29  Other  Of an actual alcoholic strength by volume ex ­ ceeding 13% vol but not exceeding 15% vol :  Quality wines produced in specified regions : 2204 29 31  White I 220419 33  Other  Other : 2204 29 35  White I 2204 29 39  Other \ 7. 4. 88 Official Journal of the European Communities ¢ No L 90/11 Article 2 The Portuguese authorities shall notify the Commission of the measures they have adopted pursuant to Article L Every six months they shall forward to the Commission information on the quantities imported during that period. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Cotnmunities. It shall apply with effect from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 April 1988. For the Commission Frans ANDRIESSEN Vice-President